NUMBER 13-18-00551-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                  IN RE MOBILE MINI, INC.


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
            Before Justices Rodriguez, Contreras, and Benavides
                Memorandum Opinion by Justice Benavides1

        Relator Mobile Mini, Inc. (Mobile Mini) filed a petition for writ of mandamus in the

above cause on October 2, 2018. Through this original proceeding, Mobile Mini seeks to

compel the trial court to vacate its July 16, 2018 order denying Mobile Mini leave to

designate Nolana Self Storage, LLC (Nolana) as a responsible third party and to enter an

order permitting Mobile Mini to designate Nolana as a responsible third party. See




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
generally TEX. CIV. PRAC. & REM. CODE ANN. § 33.004 (West, Westlaw through 2017 1st

C.S.).

         Mandamus is an “extraordinary remedy, not issued as a matter of right, but at the

discretion of the court.” In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 138 (Tex. 2004)

(orig. proceeding). “Mandamus relief is proper to correct a clear abuse of discretion when

there is no adequate remedy by appeal.” In re Frank Motor Co., 361 S.W.3d 628, 630

(Tex. 2012) (orig. proceeding); see In re Olshan Found. Repair Co., 328 S.W.3d 883, 887

(Tex. 2010) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36;

Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding). In determining

whether appeal is an adequate remedy, we consider whether the benefits outweigh the

detriments of mandamus review. In re BP Prods. N. Am., Inc., 244 S.W.3d 840, 845 (Tex.

2008) (orig. proceeding); In re Prudential Ins. Co., 148 S.W.3d at 135–36.

         The Texas Supreme Court has held that mandamus may be appropriate to review

an order denying a defendant’s motion to designate a responsible third party. In re

Coppola, 535 S.W.3d 506, 507–09 (Tex. 2017) (orig. proceeding) (per curiam); see also

In re Dawson, 550 S.W.3d 625, 627 (Tex. 2018) (orig. proceeding) (per curiam) (allowing

mandamus review of an erroneous order granting a defendant’s motion for leave to

designate a responsible third party). This is because allowing a case to proceed to trial

despite the erroneous denial of a responsible-third-party designation would skew the

proceedings, potentially affect the outcome of the litigation, and compromise the

presentation of the relator's defense in ways unlikely to be apparent in the appellate

record. In re Coppola, 535 S.W.3d at 509. Accordingly, the relator need only establish

that the trial court abused its discretion in denying a timely filed motion to designate a



                                             2
responsible third party to demonstrate entitlement to mandamus relief. Id. at 510; see In

re Dawson, 550 S.W.3d at 630.

       The Court, having examined and fully considered the petition for writ of mandamus,

the applicable law, and the responses to the petition filed by real parties in interest, Luis

Covarrubias and Nolana, is of the opinion that the relator has not established its right to

the relief sought. Accordingly, we DENY the petition for writ of mandamus and all relief

sought in this original proceeding. See TEX. R. APP. P. 52.8(a), 52.10(b).



                                                                GINA M. BENAVIDES,
                                                                Justice

Delivered and filed the
4th day of December, 2018.




                                             3